DETAILED ACTION
This action is in response to the response filed on 3/4/2021. 
Claims 1-12 are pending. Claim 13-16 are cancelled.
.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 10/28/2019 has been considered by the examiner (see attached PTO-1449).


This application is in condition for allowance except for the presence of 
Claims 13-16 directed to invention non-elected without traverse.  Accordingly, claims 13-16 have been cancelled.

	
		
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 13-16

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to capturing image of a vehicle such as a license plate including an image sensor, a filter unit for rotatably supporting polarization filter and a band pass filter which transmit IR light, a sensor for detecting daytime or night time, a processor to control the filter to dispose polarization filter on the front side of the image sensor in the daytime and to dispose a band pass filter on the front side of the image sensor in the night time and an illuminator to irradiate the vehicle in the night.

Prior art was found for the claims as follows:

- Alves (US 6650765 B1)
Alves discloses capturing an image of license plate of a vehicle using a camera, a light source and a polarizing filter and visible spectrum filter in front of the light source, a polarizing filter (turned 90 degrees from the polarizing filter in front of the light source) in front of the camera.  

- Song (KR 2020126690 A)
Song discloses capturing image of vehicle license plate having an image sensor for capturing the image of the license plate, polarizing filter and a blocking filter, and an IR projector in which the blocking filter which transmits the IR is utilized when photographing at night.


The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claim 1, capturing image of a vehicle such as a license plate including an image sensor, a filter unit for rotatably supporting polarization filter and a band pass filter which transmit IR light, a sensor for detecting daytime or night time, a processor to control the filter to dispose polarization filter on the front side of the image sensor in the daytime and to dispose a band pass filter on the front side of the image sensor in the night time and an illuminator to irradiate the vehicle in the night.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481